PER CURIAM.
The plaintiffs in error have appealed from a judgment *409of the trial court in favor of plaintiffs below, defendants in error here, in forcible entry and detainer. The defendants in error have filed a motion to dismiss the appeal as frivolous. The plaintiffs in error have filed no response to the motion to dismiss, although requested to do so by the court, and have offered no excuse for such failure. In Gartrell v. Federal Land Bank of Wichita, Kan., 180 Okla. 523, 71 P. 2d 489, we said:
“Where a motion to dismiss is filed upon the ground that the appeal is without merit and for delay only, and the court calls for a response to such motion and none is filed, and no excuse offered for such failure, this court may, in its discretion, dismiss the appeal.”
Appeal dismissed.